Title: To James Madison from George William Erving, 27 January 1808
From: Erving, George William
To: Madison, James



Sir,
Madrid January 27th. 1808.

On the 6th. Inst. I had the honor to transmit to you a copy of the decree issued by this Government on the 3rd., to the same purport of that published at Milan by the Emperor of France on the 17th. December, professing to render more efficacious & extensive the measures which had been previously taken for the blockade of the British Isles.
In a note to Mr. Cevallos of the 8th. Inst., acknowledging the receipt of his communication on this subject, I asked for such explanations as the matter seemed immediately to require, & as I judged would be expected by the President: To which not having received a reply, & finding by the reports from several of our Consuls, that the Corsairs & administrations at the ports, had interpreted the decree unfavorably, & had commenced to carry it into rigid operation against our Commerce; it has seemed necessary again to address the Minister; copy of those two notes (Nos. 1. & 6.) are herewith inclosed.
Nos. 2. & 3. of the accompanying copies, are Mr. Cevallos’s note of the 10th. & mine of the 14th. Inst: They respect an embargo which had been laid on the vessels of France & its allies: As the measure was not general, I have confined myself to merely acknowledging the communication.
No. 4. is a Representation I made on the 16th. Inst. of a very extraordinary proceeding at St. Sebastian, where the papers of several vessels have been seized; The motive to which, as I am led to conclude by an American Citizen there, who has transmitted the information, is a suspicion that some of those vessels may have been boarded by the English.
I have from time to time submitted to you copies of all the important correspondence with the Minister of State upon the case of the "Rebecca, Nimmo"; the Representations made against the Auditor of Marine at Algeciras, on account of his conduct in that case: and against the proceedings in general, of that Tribunal.  You will have observed, Sir, that in consequence of those representations, the Auditor in question was suspended, & that the Council of  was directed to enquire into the matter of complaint; this together with all other business relating to the prize Courts, was transferred to the Almirantazgo, which after a very long delay, tho’, as I believe, having made little or no examination into the matter, has determined that there does not exist any proof of the corrupt practises with which the Auditor has been charged, & therefore that he shall be reinstated in his office.  This judgement has been communicated to me by Mr. Cevallos in a note of the 19th. Inst., copy of which (No. 5.) is herewith inclosed.  It appears that the persons whom I indicated to Mr. Cevallos as evidences to support the facts alledged; as was forseen, have declined to give testimony; that the Government have not used the means in its power to compel a compliance with its citation, as was required; that this reluctance, to appear on the part of the individuals, is construed favorably for the Auditor, and that similar conclusions are drawn from his Serene Highness’s approval of the sentences of the inferior Tribunal; the injustice as well as corruption of which, motived more Representations!!!
The number of french troops in this Country is continually augmenting; hitherto they have all arrived by way of Bayonne, & the most advanced post is actually at Validolid; but a very considerable army is also entering by way of Perpignan, & it is generally understood that the ports of Spain are to be occupied by them: it is  manifest however, that the entire object of the Emperor has not been explained to this Government, since it cannot, & scarcely pretends to conceal, certain apprehensions which those movements, naturally enough, give rise to; and which many concurrent circumstances tend also to countenance.  These however do not beget any concern amongst the people in general, who seem to attend whatever change may happen in their situation, to say the least, with much indifference; & as to a very considerable portion of them, certainly, with rather complacency.  I have the honor to be with the most perfect Consideration & Respect, Sir, Your very obedient Servant.

George W Erving


P. S.  I inclose also copy of an indorsement, made by a British ship of war, on the papers of an American Vessel lately arrived in Spain.

